Title: To Alexander Hamilton from James McHenry, 1 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 1st. August—1799—
          
          I inclose a letter to me, dated Richmond the 13th. July ulto from Captain Samuel Eddins relative to a Deserter from Captain Tinsley’s Company in the Western Army, apprehended by one of his Serjeants.
          The prisoner is represented to have left his company in November 1795—and it is stated he was about to deliver himself up, when apprehended, Captain Eddins wishes to be informed, whether if an able bodied man is found in his place, he might not be discharged, and as he is said to be afflicted with the Rheumatism, thinks it would be a good exchange.
          You will be pleased to give such orders, as seem to you proper, in this case.
          I have to observe, that it has heretofore not been uncommon, to permit discharges, on the condition of procuring an able  bodied man in the place of the discharged soldier free of expence to the public, and restoring or paying back, whatever had been recieved—but I cannot recollect it has ever been done in the case of a criminal, and the substitute was always intended for the particular company the discharged belonged to—
          Circumstances may exist in the present instance  sufficient to interest humanity, and shew that the Public would be benefited, by accepting a Substitute, even to join Captain Eddins’s company, free of expence to the public, and on the conditions mentioned.
          I am Sir with great respect your obedient servant
          
            James McHenry
          
          Major General A Hamilton—
        